Citation Nr: 1112673	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  96-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for postoperative residuals of a laceration of the right ring finger and a flexion contracture deformity of the right little finger, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel





INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963 and from December 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in July 1994, November 1995 and June 1996.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The rating criteria have changed during the course of the claim, effective from August 26, 2002, and the Board last remanded the case to the AMC in August 2009 to attempt to examine the Veteran in light of the old and new criteria.  Review of the Board's August 2009 remand instructions indicate that the examination was to be scheduled in Los Angeles, California, where the Veteran was apparently living.  

The AMC initially attempted to schedule the Veteran for the requested examination in California before it became apparent that he was living in Alabama.  An April 15, 2010 report of contact indicates that the Veteran informed VA that his address was in Cuba, Alabama.  That same day, the AMC requested a VA examination at the VA Medical Center (VAMC) in Tuscaloosa.  See compensation and pension (C&P) exam inquiry.  Also on April 15, 2010, the AMC sent the Veteran a letter indicating that it had asked the VA medical facility nearest to him to schedule an examination.  

In a letter dated April 26, 2010 sent to the Cuba, Alabama address provided by the Veteran, the Tuscaloosa VAMC informed the Veteran that he had been scheduled for a VA examination on April 26, 2010.  In a separate letter also dated April 26, 2010 and also sent to the address in Cuba, Alabama, the Veteran was informed that he failed to appear for his April 26, 2010 VA examination.  

As the notice letter from the Tuscaloosa VAMC was sent to the Veteran on the same day as his scheduled examination, the claim must again be remanded in order for the Veteran to be provided with an appropriate VA examination.  The fact that the AMC did not notice this discrepancy amounts to a violation of the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

It goes without saying that the Veteran should be notified of the date of the examination prior to the actual date of the examination.  In that vein, the Board notes that based on a February 2011 VA Form 21-4138 that was received by the Board in March 2011, it appears that the Veteran is now using a Post Office (P.O.) Box address in Tuscaloosa, Alabama rather than the address in Cuba, Alabama.  In addition, the P.O. Box listed on the February 2011 VA Form 21-4138 is different from the P.O. Box number that is listed in the VA's Veterans Appeals Control and Locator System (VACOLS), even though VACOLS indicates that the last modification was conducted on January 14, 2011.  On remand, the AMC should also clarify what the Veteran's current mailing address is.  Any recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of his failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, dated since January 2010.

2.  Clarify what the Veteran's current mailing address is.  Document all efforts made in this regard.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected post-operative residuals of laceration of the right ring finger with flexion contracture deformity of the right little finger.  The Veteran's claims folder must be made available to and reviewed by the examiner in conjunction with the examination.

A copy of the letter sent to the Veteran's most recent mailing address informing him of the time and place of the examination must be placed in the claims folder.

All indicated studies and tests should be accomplished and the findings reported in sufficient detail to permit the determination of an appropriate disability rating under the regulations in effect prior to and from August 26, 2002.

The examiner should report range of motion of the right ring and little fingers in degrees, to include of the metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right ring and/or little fingers are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is ankylosis of any joint of the right ring and little fingers.

The examiner should state whether or not there is a gap of more than two inches, or of two inches or less, between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible.

The examiner should describe in detail any scars, to include a discussion of whether the scar(s) is painful on examination.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Finally, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


